Citation Nr: 1110412	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-30 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from April 1971 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The appellant was scheduled for a videoconference hearing before a Veterans Law Judge in August 2008, to which he failed to report.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  

The issue of entitlement to housebound status and/or permanent need for regular aid and attendance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he is entitled to a nonservice-connected pension.  Unfortunately, the Board finds that the record is inadequate to determine whether the appellant is permanently and totally disabled.  

The appellant's disabilities were last evaluated at a VA examination in October 2006, more than four years ago.  The appellant had diagnoses of a suspected tear in the posterior horn of the medial meniscus of the right knee, degenerative arthritis of the right knee, chronic obstructive pulmonary disease (COPD), essential hypertension, and gastroesophageal reflux.  An August 2010 examination for housebound status or permanent need for regular aid and attendance (VA Form 21-2680) reflects that the appellant had a cerebrovascular accident (CVA) with aphasia and right hemipareses in July 2010.  The record indicates that the appellant is non-ambulatory and needs assistance with bathing and tending to hygiene needs, medication management and leaving the house.  The record reflects that the appellant has expressive and receptive aphasia which affects his ability to communicate basic needs or to be able to communicate understanding.  It also notes that the appellant needs a wheelchair with assistance for locomotion.  As the August 2010 record indicates the appellant's physical condition has worsened, a new VA examination is necessary to determine whether the appellant is permanently and totally disabled due to nonservice-connected disabilities.  

Additionally, in an August 2008 letter to his Congresswoman, the appellant stated that he was awarded Social Security Disability in June 2008.  The appellant's Social Security Administration (SSA) records have not been associated with the claims folder.  Because the SSA records are pertinent to the adjudication of the appellant's claim, the Board finds that reasonable efforts should be made to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) (noting that VA has a duty to obtain SSA records when they may be relevant).  

The most recent Income-Net Worth and Employment Statement (VA Form 21-427) in the claims file was received in August 2005.  The appellant should be requested to complete a new Income-Net Worth and Employment Statement to determine his income and work history from August 2005 to present.  

Finally, the VA treatment records in the file only date to April 2007.  Consequently, the Board requests the appellant's complete VA treatment records from April 2007 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from April 2007 to present.  If no records are available, the claims folder must indicate this fact.

2.  Contact the appellant and have him submit a completed Income-Net Worth and Employment Statement (VA Form 21-527).  All records and responses received should be associated with the claims folder.

3.  Contact the Social Security Administration and obtain a copy of that agency's decision concerning the appellant's claim for disability benefits, including any medical records used to make the decision.  If the search for these records yields negative results, this fact should be clearly noted in the claims folder.  

4.  Once all VA treatment records and completed documents received have been associated with the claims folder, or a reasonable time for a response has passed, schedule the appellant for a VA examination to determine the nature and severity of all of his nonservice-connected disabilities, and their impact, in combination as a whole, upon his employability. 

The examiner should make specific findings as to the severity of the appellant's residuals of a CVA with aphasia and right hemipareses; the severity of his suspected tear in the posterior horn of the medial meniscus of the right knee and degenerative arthritis of the right knee; the severity of his chronic obstructive pulmonary disease (COPD), including pulmonary function tests; the appellant's blood pressure levels and whether he requires continuous medications for control of hypertension; the current severity of his gastroesophageal reflux; and the severity of his lumbar spine condition, any eye disability, and any psychiatric disability.

The examiner should determine whether the appellant's disabilities are of a permanent nature and whether, when considered in conjunction as a whole, his nonservice-connected disabilities render him unable to secure and follow substantially gainful employment.

The VA clinician is requested to provide a thorough rationale for the opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.

5. Thereafter, readjudicate the issue on appeal of entitlement to nonservice-connected pension benefits.  A disability rating should be assigned for each nonservice-connected disability found.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

